Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
This application was filed with a request for consideration under the AFCP 2.0 pilot program.  The Examiner gave such consideration, however, the rejection was not overcome.  Note the attached interview summary, the attached PTOL-2323 and the discussion of BOX 12 of the PTOL-303 below.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(A) As to the 35 USC 103 rejections using Schildmann in view of Bressel and Tomaiuolo, the Examiner notes that with the addition of the features of claims 12 and 13 into claim 1, the rejection of claim 1 would be that described for claims 1, 12 and 13 in the Office Action of September 23, 2021. Applicant argues that the addition of the features of claim 12 as to the silver compound to use distinguishes from the teaching of Schildmann which discloses silver carbonate and not the monovalent silver ions claimed, and there is no reason to use the silver claimed and Bressel also does not teach the desirability of a monovalent silver ion as claimed, without any preference for such an ion to replace the undefined silver carbonate of Schildmann, rather it would be improper hindsight to make such a jump.
The Examiner has reviewed these arguments, however, the rejection is maintained.  While Schildmann gives examples of using silver carbonate (as in Examples 2 and 3), Schildmann generally teaches adding silver ions (note 0017) and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, Bressel provides the suggestion of such changes.
 (B) As to the 35 USC 103 rejections using Maekawa in view of Schildmann, the Examiner notes that with the addition of the features of claims 12 and 13 into claim 1, the rejection of claim 1 would be that described for claims 1, 12 and 13 in the Office Action of September 23, 2021. Applicant argues that Maekawa discloses using chromic acid and other acid as an essential element (claim 1), while the inventive claim 7 has 
The Examiner has reviewed these arguments, however, the rejection is maintained.  While Maekawa describes using chromic acid in claim 1, it is the Examiner’s position that Maekawa would not teach against the combination claimed.  In the body of the specification of Maekawa, it describes how the desired process is to provide activation of plastics by a single treatment without drawbacks of previous processes (note column 2, lines 10-25), where it is described that the treatment solution can include H2SO4 (sulfuric acid) and catalytic material or also sulfuric acid, catalytic material, and chromium (IV) compound (note column 2, lines 25-35), and describes the chromium (IV) compound as including chromic acid option among others (column 3, lines 10-15).  Therefore, it is not indicated that chromic acid is so critical that other materials cannot be used instead.   Furthermore, Schildmann is cited as to providing the specific suggestion of why Mn(VII) ions would be used to replace chromium (IV) compounds – to provide a safer material  (note 0003-0005, 0012-0014, 0038).  This would give the simple substitution of one material for another with an expectation of predictable improved (safer) results. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718